218 S.E.2d 368 (1975)
288 N.C. 338
Ada Granson WILLIAMS
v.
PILOT LIFE INSURANCE COMPANY.
No. 35.
Supreme Court of North Carolina.
October 7, 1975.
*371 W. O. King and R. Hayes Hofler, III, Durham, for defendant appellant.
Richard Watson and Eugene C. Brooks, III, Durham, for plaintiff appellee.
HUSKINS, Justice:
The determinative question is whether the insured died solely as a direct result of accidental bodily injury and independent of all other causes. The trial judge made findings of fact and, upon those findings, answered the question affirmatively and entered judgment in favor of plaintiff. The Court of Appeals affirmed. Defendant contends the facts found are insufficient to support the judgment and, on appeal to this Court, contends that the trial court's refusal to make findings of fact as to the specific cause of the fall (slipping on the floor, a seizure, or both) constitutes error requiring reversal or, in the alternative, remand for appropriate findings.
The trial was by the judge without a jury. In that setting the court's findings of fact have the force and effect of a verdict by a jury and are conclusive on appeal if there is evidence to support them, even though the evidence might sustain findings to the contrary. Knutton v. Cofield, 273 N.C. 355, 160 S.E.2d 29 (1968). The trial judge acts as both judge and jury and considers and weighs all the competent evidence before him. Hodges v. Hodges, 257 N.C. 774, 127 S.E.2d 567 (1962). If different inferences may be drawn from the evidence, he determines which inferences shall be drawn and which shall be rejected. Hodges v. Hodges, supra. "There is no difference in this respect in the trial of an action upon the facts without a jury under Rule 52(a)(1) and a trial upon waiver of jury trial under former G.S. § 1-185. Findings of fact made by the court which resolve conflicts in the evidence are binding on appellate courts." Blackwell v. Butts, 278 N.C. 615, 180 S.E.2d 835 (1971).
Under our former practice, when a jury trial was waived, former G.S. § 1-185 required the trial judge: "(1) To find the facts on all issues of fact joined on the pleadings; (2) to declare the conclusions of law arising upon the facts found; and (3) to enter judgment accordingly. [Citations omitted.] In addition, he must state his findings of fact and conclusions of law separately. [Citation omitted.] The judge *372 complies with this last requirement if he separates the findings and the conclusions in such a manner as to render them distinguishable, no matter how the separation is effected. [Citation omitted.] There are two kinds of facts: Ultimate facts, and evidentiary facts. Ultimate facts are the final facts required to establish the plaintiff's cause of action or the defendant's defense; and evidentiary facts are those subsidiary facts required to prove the ultimate facts. [Citations omitted.] G.S. § 1-185 requires the trial judge to find and state the ultimate facts only." Woodard v. Mordecai, 234 N.C. 463, 67 S.E.2d 639 (1951). These sound principles of law are just as applicable today in the trial of civil actions without a jury under Rule 52(a)(1) as formerly under G.S. § 1-185.
The crucial finding of fact by the trial judge, the sufficiency of which is controverted by defendant, reads as follows: "That upon the hearing of the evidence, the Court further finds as a fact that the insured suffered an accidental fall in her home on April 3, 1973, and as a result of said fall died on April 5, 1973. That said death was solely as a direct result thereof and independent of all other causes, which resulted in accidental bodily injury and death of the insured, Doris Yvonne Ryals." Defendant argues that the insured suffered a seizure which caused the fall so as to constitute the seizure itself a cause of her death. Thus defendant argues that death did not result from accidental bodily injury independent of all other causes and contends the findings of fact do not resolve the conflicts in the evidence bearing on the disputed cause of death. Plaintiff, on the other hand, contends that the facts found are the ultimate facts and are sufficient to support the judgment.
Here, the trial judge acted in the dual capacity of judge and jury. The evidence raised conflicting inferences of causation of the insured's death. He weighed these conflicting inferences and determined that the insured died as a result of an accidental fall and that her death "was solely as a direct result thereof and independent of all other causes..." By so finding, the judge rejected opposing inferences that the fall resulting in death was not accidental and was caused by a preexisting disease or infirmity, I. e., an epileptic seizure. The finding resolved the ultimate issue, Taney v. Brown, 262 N.C. 438, 137 S.E.2d 827 (1964), and that resolution is binding on appellate courts since the evidence supports the findings and the findings support the judgment. Blackwell v. Butts, supra; Knutton v. Cofield, supra, and cases there cited.
Defendant relies on Penn v. Insurance Co., 160 N.C. 399, 76 S.E. 262 (1912); Harris v. Insurance Co., 193 N.C. 485, 137 S.E. 430 (1933); Skillman v. Insurance Co., 258 N.C. 1, 127 S.E.2d 789 (1962); Horn v. Insurance Co., 265 N.C. 157, 143 S.E.2d 70 (1965); and Chesson v. Insurance Co., 268 N.C. 98, 150 S.E.2d 40 (1966). We find nothing in any of these cases at variance with the conclusion we have reached.
In Penn plaintiff sued on an accident policy for the loss of an eye. The policy insured against "bodily injuries effected, directly and independently of all other causes, through external, accidental, and violent means." Plaintiff offered evidence tending to show that he lost the sight of his eye when he accidentally fell from a train. There was also evidence that, at the time of the alleged injury, plaintiff had a cataract on that eye which would have eventually destroyed the sight. The conflicting evidence as to the cause of plaintiff's loss of his eyesight was submitted to the jury, the court charging that if the jury found by the greater weight of the evidence that plaintiff's loss of sight was caused directly and independently of all other causes, through external, accidental, and violent means, to answer for the plaintiff; but to answer for defendant if plaintiff's accident operated in connection with the old cataract to destroy the eye. Held: The charge was correct.
In Harris plaintiff sued on an accident insurance policy which covered injury resulting *373 "directly and exclusively of all other causes from bodily injury sustained . . solely through external, violent, and accidental means. . . ." Plaintiff's evidence tended to show that he had suffered a gunshot wound in his hip twenty years prior to taking out the policy but the wound had cured; that plaintiff accidentally fell in a stump hole and suffered serious injury disabling him to work. The leg had not bothered plaintiff in twenty years before the accident. About four weeks after the accident the wound began to run and pieces of bone came out. Defendant offered medical evidence tending to show that the old gunshot wound as well as the alleged fall into a stump hole combined to cause the trouble complained of. Held: The conflicting evidence on the question of causation carried the case to the jury.
In Skillman plaintiff sued to recover under a double indemnity clause in a policy of insurance which provided for double indemnity in case death of the insured "resulted, directly and independently of all other causes, from bodily injury effected solely through external, violent, and accidental means," and affirmatively provided that if an existing disease or illness contributed to the accident resulting in death, the insurer was not liable under the double indemnity clause. The evidence tended to show that insured was suffering from hypertension, and while driving his car along a straight highway ran off the road and into the river. There was expert testimony that insured died from a coronary occlusion and not from drowning. Held: The trial court correctly instructed the jury to the effect that if the disease was the cause of the accident or contributed to it the insurer would not be liable under the double indemnity clause.
In Horn plaintiff sued under the supplementary provisions of an insurance policy which provided for additional payments if death of the insured was caused directly and exclusively by external, violent and accidental means. The evidence showed that insured had theretofore suffered heart attacks and the doctor who performed the autopsy testified that the wounds received by insured in the accident were superficial and could not alone have caused death. Held: Nonsuit should have been entered.
In Chesson the policy in question provided for payment of a stated sum upon receipt of proof that the insured "has sustained bodily injury resulting in death within ninety days thereafter through external, violent and accidental means, death being the direct result thereof and independent of all other causes ..." The policy contained a provision that the accident indemnity provision did not apply if death occurred "from disease or from bodily or mental infirmity in any form." There was evidence that insured had been repeatedly committed for acute alcoholism and resulting mental disorder during the prior year; that on the occasion in question he was standing in a corridor in a nervous condition, suddenly threw his arms and hands across his chest, jumped straight backward striking his head on the cement floor, and died of cerebral hemorrhage. Held: The evidence was insufficient to show that death resulted solely through violent, external and accidental meansif insured voluntarily jumped backward the fall was not through accidental means, and if he jumped backward as a result of hypertension, delirium tremens, or other mental or physical infirmity, the fall was not the sole cause of his death.
In the case before us there is plenary evidence to support the finding that the insured "suffered an accidental fall" and that her death was a direct result thereof, independent of all other causes. This finding supports the judgment. In light of the equivocal nature of the evidence concerning a seizure, the failure of the fact-finder to accept defendant's version is understandable.
For the reasons stated, the result reached by the Court of Appeals upholding the findings and judgment of the trial judge is
Affirmed.